     Case 2:18-cr-01216-CKJ-EJM Document 40 Filed 03/12/20 Page 1 of 2



 1   MICHAEL G. BAILEY
     United States Attorney
 2   District of Arizona
     CHRISTINE A. MELTON
 3   Assistant U.S. Attorney
     Arizona State Bar No. 021649
 4   Evo A. DeConcini United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: Christine.Melton@usdoj.gov
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                                CR 18-01216-TUC-CKJ
12                           Plaintiff,               UNOPPOSED MOTION TO CONTINUE
               v.                                       OR ACCELERATE DISPOSITION
13                                                              HEARING
14   Jose Manuel Zamorano-Arellano,                        (Government’s First Request)
15                          Defendant.
16
17          The United States of America, by and through undersigned counsel, respectfully
18   requests a brief continuance or acceleration of the Disposition Hearing currently set for
19   April 13, 2020 at 2:15 p.m. This request is made because Government counsel, Christine
20   A. Melton, will be out of the office that day.
21          Defense counsel, Ruben Teran, has no objection to this motion. If possible,
22   undersigned counsel also respectfully requests that the Court not set the hearing date on a
23   Friday.
24          Respectfully submitted this 12th day of March, 2020.
25                                                    MICHAEL G. BAILEY
                                                      United States Attorney
26                                                    District of Arizona
27                                                    /s Christine A. Melton
28                                                    CHRISTINE A. MELTON
                                                      Assistant U.S. Attorney
     Case 2:18-cr-01216-CKJ-EJM Document 40 Filed 03/12/20 Page 2 of 2




 1
     Copy of the foregoing served electronically
 2   this 12th day of March, 2020, to:
     Ruben Teran, Esq.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
